Michigan Supreme Court
                                                                Lansing, Michigan
                                                                Chief Justice:        Justices:



Syllabus                                                        Stephen J. Markman    Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                      David F. Viviano
                                                                                      Richard H. Bernstein
                                                                                      Kurtis T. Wilder
                                                                                      Elizabeth T. Clement
This syllabus constitutes no part of the opinion of the Court but has been            Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.              Kathryn L. Loomis



                              MILLAR v CONSTRUCTION CODE AUTHORITY

             Docket No. 154437. Argued on application for leave to appeal November 8, 2017.
       Decided March 29, 2018.

               On June 26, 2014, Bruce Millar brought an action in the Lapeer Circuit Court against the
       Construction Code Authority (CCA), Elba Township, and Imlay City, alleging violation of the
       Whistleblowers’ Protection Act (WPA), MCL 15.361 et seq.; wrongful termination in violation
       of public policy; and conspiracy to effectuate wrongful termination and violate the WPA. Millar
       had performed mechanical and plumbing inspection services for the CCA, an inspection and
       development control agency, which had contracts with Imlay City and Elba Township to provide
       licensed inspections. On March 11 and March 20, 2014, Imlay City and Elba Township each
       wrote letters to the CCA directing it to terminate Millar’s inspection services within their
       communities. On March 27, the CCA drafted a letter to Millar stating that he would no longer
       perform inspections in those communities, but it was not until Millar arrived at work on March
       31 that he was given a copy of the CCA’s letter. That same day, he was prevented from working
       in Imlay City. The Lapeer Circuit Court, Nick O. Holowka, J., granted summary disposition on
       all counts to the defendants, ruling that the WPA claim was time-barred because the WPA
       violation occurred, at the latest, on March 27, when the CCA drafted its letter, and therefore
       Millar had filed his claim one day after the 90-day limitations period in MCL 15.363(1) had run.
       The court also concluded that the WPA preempted Millar’s public-policy claim. The Court of
       Appeals, OWENS, P.J., and BORRELLO and STEPHENS, JJ., affirmed in an unpublished per curiam
       opinion issued August 4, 2016 (Docket No. 326544). Millar applied for leave to appeal in the
       Supreme Court, which ordered and heard oral argument on whether to grant the application or
       take other peremptory action. 500 Mich. 992 (2017).

               In a unanimous opinion by Justice MCCORMACK, the Supreme Court, in lieu of granting
       leave to appeal, held:

               The running of the limitations period in MCL 15.363(1) is triggered by an employer’s
       action to implement the decision that is alleged to violate the WPA. Accordingly, the running of
       the limitations period in this case began when the CCA took an adverse employment action to
       alter Millar’s employment on March 31, 2014. The Court of Appeals erred by relying on Joliet v
       Pitoniak, 475 Mich. 30 (2006), to conclude that the alleged wrong occurred either when the city
       and township wrote letters to the CCA directing it to revoke the plaintiff’s authority to work in
       their jurisdictions or when the CCA in turn drafted its letter to the plaintiff carrying out those
directions. Because the defendants took no action to curtail the plaintiff’s employment
responsibilities before March 31, 2014, the plaintiff had no actionable WPA claim until that date,
which is when the allegedly discriminatory action occurred. Therefore, Millar’s WPA claim was
timely filed, and the Court of Appeals erred by affirming the trial court’s grant of summary
disposition to the defendants.

        Court of Appeals judgment reversed in part; circuit court order granting summary
disposition to the defendants vacated; case remanded to the circuit court for further proceedings.

       Justice CLEMENT took no part in the decision of this case.




                                    ©2018 State of Michigan
                                                                      Michigan Supreme Court
                                                                            Lansing, Michigan
                                                  Chief Justice:          Justices:



OPINION                                           Stephen J. Markman      Brian K. Zahra
                                                                          Bridget M. McCormack
                                                                          David F. Viviano
                                                                          Richard H. Bernstein
                                                                          Kurtis T. Wilder
                                                                          Elizabeth T. Clement

                                                                   FILED March 29, 2018



                           STATE OF MICHIGAN

                                    SUPREME COURT


BRUCE MILLAR,

             Plaintiff-Appellant,

v                                                           No. 154437

CONSTRUCTION CODE AUTHORITY,
ELBA TOWNSHIP, and CITY OF IMLAY
CITY,

             Defendants-Appellees.


BEFORE THE ENTIRE BENCH (except CLEMENT, J.)

MCCORMACK, J.
      At issue in this case is when the limitations period in the Whistleblowers’

Protection Act (WPA), MCL 15.361 et seq., begins running. The defendant Construction

Code Authority (CCA) told the plaintiff, one of its inspectors, that he had been

terminated by the defendants Imlay City and Elba Township when he showed up for

work on March 31, 2014. It was the CCA’s action on that day that triggered the running
of the limitations period, not the defendants’ earlier decisions to terminate him, as no

action was taken by any defendant to effectuate those decisions. We therefore reverse the

Court of Appeals’ holding that the alleged wrong triggering the running of the limitations

period “occurred when the City and Township wrote the letters to the CCA directing the

CCA to terminate plaintiff . . . .” Millar v Constr Code Auth, unpublished per curiam

opinion of the Court of Appeals, issued August 4, 2016 (Docket No. 326544), p 6. We

further reverse the Court of Appeals to the extent that it held the plaintiff’s WPA claim

untimely “even if we were to assume that CCA’s conduct was the allegedly wrongful

conduct that commenced the 90-day clock,” citing as the CCA’s alleged wrongful act its

“termination of plaintiff’s assignments in the City and the Township on March 27, 2014.”

Id. On March 27, 2014, the CCA drafted its own letter to the plaintiff communicating the

bad news from the city and township defendants, but as noted it did nothing to effectuate

that decision until March 31. Id.

       The statutory limitations period on the plaintiff’s WPA claim therefore did not

begin running until the CCA took action to alter the plaintiff’s employment on March 31,

2014. Because his complaint was filed 87 days later, it was timely filed under MCL

15.363(1). We reverse the Court of Appeals’ judgment in part, vacate the Lapeer Circuit

Court’s March 19, 2015 order granting summary disposition to the defendants, and

remand this case to the Lapeer Circuit Court for further proceedings consistent with this

opinion. 1



1
  The plaintiff also argues that his wrongful termination violated public policy and, for
the first time in this Court, that the lower courts abused their discretion by denying him


                                            2
                       I. FACTS AND PROCEDURAL HISTORY

       The plaintiff performed mechanical and plumbing inspection services for the

defendant CCA, an inspection and development control agency. The CCA had contracts

with, among others, the defendants Imlay City and Elba Township to provide licensed

inspections, and the plaintiff had performed numerous inspections within those

jurisdictions. On March 11 and March 20, 2014, the defendant city and the defendant

township respectively wrote letters to the CCA directing it to terminate the plaintiff’s

inspection services within their communities. On March 27, the CCA drafted a letter to

the plaintiff to do just that; the letter stated that the plaintiff would no longer perform

inspections in those communities. 2 But it was not until the plaintiff arrived at work on

March 31 that he was given a copy of the CCA’s letter notifying him of the decision to

terminate his services in the defendant communities. 3 As a result, that same day he was

prevented from working in Imlay City.




an opportunity to amend his complaint. We deny leave to appeal with respect to those
arguments because we are not persuaded that they should be reviewed by this Court.
2
  The letter indicated that the plaintiff would still be retained to perform inspections in
other municipalities. Because the plaintiff’s workload directly affected his level of
compensation, the defendants’ actions negatively affected the plaintiff’s terms of
employment.
3
  The plaintiff initially alleged that he received the letter “no sooner than March 28, 2014,
and likelier the following Monday, March 31, 2014,” but subsequently clarified that he
received it on March 31. Even if this point was disputed, the discrepancy would not alter
our legal analysis because the plaintiff’s suit was filed 90 days after March 28, so it still
would be timely filed if that were the relevant date.



                                             3
       The plaintiff filed a three-count complaint alleging violation of the WPA, 4

wrongful termination in violation of public policy, and conspiracy to effectuate wrongful

termination and violate the WPA. The trial court granted summary disposition on all

counts to all the defendants. The court reasoned in relevant part that the WPA claim was

time-barred because the WPA violation occurred, at the latest, on March 27, when the

CCA drafted its letter, and therefore the plaintiff had filed his claim one day after the 90-

day limitations period in MCL 15.363(1) had run. The trial court also concluded that the

WPA preempted the plaintiff’s public-policy claim. 5 The Court of Appeals affirmed.

The plaintiff appealed here, asserting his WPA and public-policy claims but dropping the

civil-conspiracy claim. We ordered oral argument on the application and directed the

parties to brief “whether the plaintiff’s claim under the Whistleblowers’ Protection Act

was barred by the 90-day limitation period set forth in MCL 15.363(1).” Millar v Constr

Code Auth, 500 Mich. 992 (2017).

                     II. LEGAL BACKGROUND AND ANALYSIS

       This case involves an issue of statutory interpretation, which we review de novo.

Whitman v City of Burton, 493 Mich. 303, 311; 831 NW2d 223 (2013). This means that

we review the issue independently, without any required deference to the trial court.

4
  The plaintiff’s WPA claim alleged that he was “terminated” because of “and in
retaliation for his pattern of fairly and honestly indicating his intentions to report and/or
reporting violations of building codes, regulations, rules and statutes in accordance with
his responsibilities as an employee and as a licensed Mechanical Inspector, Plumbing
Inspector, Plan Reviewer, Certified Fire Inspector and Journey [sic] Plumber.”
5
  The court dismissed the plaintiff’s conspiracy claim because his WPA and public-policy
claims had been dismissed and civil conspiracy is not an independently actionable tort.



                                             4
       The Whistleblowers’ Protection Act, MCL 15.362, provides:

              An employer shall not discharge, threaten, or otherwise discriminate
       against an employee regarding the employee’s compensation, terms,
       conditions, location, or privileges of employment because the employee, or
       a person acting on behalf of the employee, reports or is about to report,
       verbally or in writing, a violation or a suspected violation of a law or
       regulation or rule promulgated pursuant to law of this state, a political
       subdivision of this state, or the United States to a public body, unless the
       employee knows that the report is false, or because an employee is
       requested by a public body to participate in an investigation, hearing, or
       inquiry held by that public body, or a court action.

MCL 15.363(1), the statute of limitations governing WPA actions, provides that “[a]

person who alleges a violation of this act may bring a civil action for appropriate

injunctive relief, or actual damages, or both within 90 days after the occurrence of the

alleged violation of this act.”

       The question in this case is what constitutes “the occurrence of the alleged

violation of this act” that triggers the running of the statutory limitations period. In

Collins v Comerica Bank, 468 Mich. 628; 664 NW2d 713 (2003), this Court held that the

limitations period applicable to claims under the Civil Rights Act (CRA), MCL 37.2101

et seq., 6 did not begin running until the date the plaintiff was terminated. We rejected the

Court of Appeals’ contrary conclusion that the plaintiff’s cause of action accrued on the

last day the plaintiff worked, a date that preceded her termination.

6
  CRA claims are subject to the three-year period of limitations in MCL 600.5805(10),
and the accrual of that limitations period is governed by MCL 600.5827, which provides,
in relevant part, that a “claim accrues at the time the wrong upon which the claim is based
was done regardless of the time when damage results.” Because both MCL 600.5827 and
MCL 15.363(1) tie the running of the statutory limitations period to the actionable wrong,
CRA cases interpreting when the limitations period commences running are instructive in
resolving the same issue in the WPA context.



                                             5
       By contrast, in Magee v DaimlerChrysler Corp, 472 Mich. 108; 693 NW2d 166

(2005), and Joliet v Pitoniak, 475 Mich. 30; 715 NW2d 60 (2006), also CRA cases, this

Court distinguished Collins and held that the plaintiffs’ discrimination claims were

untimely because the last date of the alleged discriminatory treatment, and not the

employee’s separation from employment, started the limitations period. 7 Critical to our

rulings in both of those decisions was the fact that neither plaintiff asserted a claim of

discriminatory discharge. Magee, 472 Mich. at 112 (distinguishing Collins because it

involved a claim of discriminatory discharge); Joliet, 475 Mich. at 36-37 (same).

        In this case, the Court of Appeals erred by relying on Joliet to conclude that the

alleged wrong occurred either when the city and township wrote letters to the CCA

directing it to revoke the plaintiff’s authority to work in their jurisdictions or when the

CCA in turn drafted its letter to the plaintiff carrying out those directions. At the time

each letter was written, the plaintiff had no actionable WPA claim because no allegedly

discriminatory action had occurred; the defendants intended to curtail the plaintiff’s

employment responsibilities, but had not taken any action to implement that intent. It

was not until that intent was effectuated on March 31, 2014, that the actionable “wrong”


7
  In Magee, the plaintiff alleged sexual harassment ending on September 12, 1998, when
she went on medical leave; the plaintiff resigned on February 2, 1999. Magee, 472 Mich.
at 110. This Court rejected the latter date as the accrual date for her discrimination
claims and concluded that September 12, 1998 (the last date of the alleged harassment)
was the accrual date. Id. at 112-113. In Joliet, a constructive-discharge case, the plaintiff
alleged harassment and discrimination occurring before her resignation on November 30,
1998. Joliet, 475 Mich. at 33. This Court held that the plaintiff’s November 30, 2001
complaint was not timely filed because her claims all accrued when the alleged
harassment and discrimination occurred—before November 30, 1998. Id. at 45.



                                             6
occurred and triggered the running of the 90-day limitations period in MCL 15.363(1).

See Collins, 468 Mich. at 633 (“[I]f a discharge has yet to occur, it cannot be said that the

last day worked represents the discharge date. Simply put, a claim for discriminatory

discharge cannot arise until a claimant has been discharged.”). While the plaintiff was

not discharged from his employment on March 31 (his employment responsibilities were

merely reduced), that fact does not change the conclusion that this case is more analogous

to Collins than to Magee and Joliet. The plaintiff showed up for work on March 31

prepared to go perform inspections in Imlay City, in accordance with his typical

employment responsibilities, but he was prevented from doing that when the CCA

presented him with its March 27 letter. 8 Nothing prevented the plaintiff from working up

until that action, and the defendants do not argue that they did anything to implement the

termination decision before March 31.

       In other words, in order for an actionable wrong under the WPA to have occurred,

an employer must have done more than simply make a decision to discriminate against an

employee. Instead, the employer must have taken an adverse employment action against

the plaintiff. 9 It is the employer’s action to implement the decision that triggers the

8
  Because the writing of the letters did not trigger the running of the limitations period,
and the defendants do not allege that any other alleged act committed before March 31
started it running, we need not decide what specific act by the defendants on March 31
was the trigger. Specifically, we need not address whether the communication of the
adverse decision to the plaintiff, the CCA’s preventing the plaintiff from working in
Imlay City on March 31, or some other action constituted the triggering act.
9
 See Debano-Griffin v Lake Co, 493 Mich. 167, 175; 828 NW2d 634 (2013) (“Under the
WPA, a plaintiff may establish a prima facie case by showing that (1) the plaintiff was
engaged in protected activity as defined by the act, (2) the defendant took an adverse
employment action against the plaintiff, and (3) a causal connection exists between the


                                             7
running of the limitations period; not the decision itself. In this case, the CCA took no

action to implement its decision to reduce the plaintiff’s duties until it gave the plaintiff

the letter instructing him to discontinue working in Imlay City and Elba Township.

       The flaw in the Court of Appeals’ reliance on Joliet is made plain with a simple

illustration. The Court of Appeals held that the limitations period began running as to

Imlay City on March 11, when it drafted its letter to the CCA directing the agency to

terminate the plaintiff. But the plaintiff continued working in Imlay City until March 27.

Plainly, no allegedly discriminatory action had “occurr[ed]” as of March 11, because the

defendants had not altered the plaintiff’s employment in any way. Under the Court of

Appeals’ view, the plaintiff could have brought suit against Imlay City on March 12 on

the basis of the city’s letter to the CCA, even though nothing whatsoever changed in the

plaintiff’s employment. We rejected such an approach in Collins.

       Because “the occurrence of the alleged violation” of the WPA did not occur until

the CCA allegedly discriminated against the plaintiff with respect to his terms of

employment on March 31, 2014, the plaintiff timely filed his WPA claim. Accordingly,

the lower courts erred by dismissing it.

                                   III. CONCLUSION

       We hold that the Court of Appeals erred by relying on our decision in Joliet to

conclude that the statutory limitations period began running before March 31, 2014, the

day of the “occurrence of the alleged violation of the act.” Rather, the rule from Collins


protected activity and the adverse employment action.”) (emphasis added; quotation
marks and citations omitted).



                                             8
applies. We therefore reverse the Court of Appeals judgment in part, vacate the Lapeer

Circuit Court’s March 19, 2015 order granting summary disposition to the defendants,

and remand to the circuit court for further proceedings consistent with this opinion.


                                                        Bridget M. McCormack
                                                        Stephen J. Markman
                                                        Brian K. Zahra
                                                        David F. Viviano
                                                        Richard H. Bernstein
                                                        Kurtis T. Wilder


       CLEMENT, J., took no part in the decision of this case.




                                             9